—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the Honorable William K. Nelson, Judge of the County Court, Rockland County, to issue a written decision denying the petitioner’s application for a pistol permit.
Motion by the respondent William K. Nelson to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto and in support of the motion, it is
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
A written decision on the petitioner’s application for a pistol permit was rendered on September 13, 1995. Balletta, J. P., Ritter, Copertino and Friedmann, JJ., concur.